Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 0:19-cv-60487-RKA/PMH
   ______________________________/
   SOLU-MED, INC.,

                 Plaintiffs,
   vs.

   YOUNGBLOOD SKIN CARE
   PRODUCTS LLC,

               Defendant.
   ________________________________/

     PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF UNDISPUTED
     MATERIAL FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

          PLAINTIFF SOLU-MED, INC. (“Solu-Med”), respectfully submits the following
   Response to Defendant’s Statement of Undisputed Material Facts in Support of Motion for Summary
   Judgment pursuant to Rule 56 of the Federal Rule of Civil Procedure and Local Rule 56.1(a)
   of the United States District Court for the Southern District of Florida.
                       General Background of Youngblood and Solu-Med
          1.     Undisputed. The statement is not disputed, however, the deposition reference
   does not reflect that testimony.
          2.     Disputed in part. The language of the warranty is not disputed, however, the
   language as to “Products purchased . . . through an authorized retailer come with a 100%
   satisfaction guaranty” [emphasis added] is not contained in ECF No. 113-2.
          3.     Disputed. The deposition references to Exhibit 1 do not support the statements.
   (ECF No. 113-1).
          4.     Undisputed.
          5.     Disputed in part. Amazzia was engaged by Youngblood on September 10,
   2018, not September 15, 2018.
          6.     Undisputed.



                                                  1
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 2 of 13



                                           Amazon’s Guidelines
          7.      Disputed.     Document speaks to itself.      Editorial comments are to be
   disregarded.
          8.      Disputed.     Document speaks to itself.      Editorial comments are to be
   disregarded.
          9.      Disputed.     Document speaks to itself.      Editorial comments are to be
   disregarded.
          10.     Disputed.     Document speaks to itself.      Editorial comments are to be
   disregarded.
          11.     Disputed. The statement does not express the full text of the document
   referenced and should be disregarded.
          12.     Undisputed.
          13.     Undisputed.
          14.     Disputed.     Distorts the record reference as to “purported Youngblood
   products”.
          15.     Disputed.     The statement is not supported by the record references and
   Youngblood products are not sold through Solu-Med’s store front, instead they are sold
   through Amazon’s FBA program with Solu-Med. ECF No. 113-5, 48:6-25, 49:1-2, 18-22.
          16.     Disputed.     ECF No. 113-5 at 57:1-7; 68:3-8, 10-25 does not reflect the
   statements contained in paragraph 16. Further, the statement “product is inauthentic and
   counterfeit if the product is being sold as new without a warranty” is not stated in any of the
   exhibits they referenced, and is an improper citation (notice there is no pinpoint to any of
   voluminous exhibits referenced in Defendant’s statement of facts).
                  Solu-Med’s Storefront, Purchase and Sale of Youngblood Products
          17.     Disputed. Distorts the record references as to “purportedly acquires products
   to sell from Q-Med”
          18.     Disputed.   Distorts the record reference as to the source of Youngblood
   products.
          19.     Undisputed.




                                                 2
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 3 of 13



           20.     Disputed.     The complete statement in Exhibit 9 reads “Due to Federal
   regulations, We are unable to except [sic] returns or exchanges on Personal Hygiene items,
   Hair Care, Cosmetics, Fragrance, Skin Care, or Toys.”
           21.     Disputed. The statement, “. . . that it would not accept returns because it
   wanted to misled customers and discourage returns” is a distortion of the testimony and
   totally unsupported by the deposition reference.
           Prior Complaints to Amazon about Solu-Med’s Sale of Products
           22.     Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
   Federal Rules of Evidence (FRE 803(6)(E))
           23.     Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
   (FRE 803(6)(E))
           24.     Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
   (FRE 803(6)(E))
           25.     Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
   (FRE 803(6)(E))
           26.     Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
   (FRE 803(6)(E))
           27.     Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
   (FRE 803(6)(E))
           28.     Disputed. (Inadmissible; lacks trustworthiness as to the source and the content.
   FRE 803(6)(E))
           29.     Disputed in part. The deposition testimony of Goodson does not support the
   statement “Solu-Med’s pattern and practice was not to respond to Amazon’s policy warnings
   violations . . .”
           30.     Disputed. Solu-Med did respond to Amazon by filing three Plans of Action,
   as well as communicating with Youngblood requesting a retraction. (ECF No. 113-18, 113-
   20, 113-22, and 113-27).
           31.     Undisputed.
                                   Amazon Deactivates Solu-Med’s Store
           32.     Disputed.     The statement omits material predicate questions and answers.
   (ECF No 113-3 at 37:9-25; 38:1-2, 10-14). Plaintiff further disputes Amazzia’s determination

                                                   3
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 4 of 13



   that the products were inauthentic and counterfeit in that the deposition extracts referred to
   were Amazzia’s self-serving conclusions based on Amazzia’s interpretations of Amazon’s
   policies.
          33.    Disputed. The correct date is November 11, 2018, and Youngblood had no
   evidentiary basis for stating that the Youngblood product at issue was counterfeit.
          34.    Disputed. The correct date is November 11, 2018, and Youngblood had no
   evidentiary basis for stating that the Youngblood product at issue was counterfeit.
          35.    Disputed. Youngblood’s complaints of November 11, 2018 and November 13,
   2018 were the same regarding the Youngblood products with different ASIN’s.
          36.    Disputed. Youngblood’s complaints of November 11, 2018 and November 13,
   2018 were the same regarding the Youngblood products with different ASIN’s.
          37.    Disputed.     The date is November 13, 2018 not November 12, 2018.
   Youngblood’s complaints of November 11, 2018 and November 13, 2018 were the same
   regarding the Youngblood products with different ASIN’s. Youngblood had no evidentiary
   basis for stating that the Youngblood product at issue was counterfeit.
          38.    Disputed. Youngblood’s complaints of November 11, 2018 and November 13,
   2018 were the same regarding the Youngblood products with different ASIN’s. Youngblood
   had no evidentiary basis for stating that the Youngblood product at issue was counterfeit.
          39.    Disputed. Youngblood’s complaints of November 11, 2018 and November 13,
   2018 were the same regarding the Youngblood products with different ASIN’s.
          40.    Undisputed.
          41.    Disputed. The statement is a distortion of the record. The notice stated to
   reactivate Solu-Med’s account, the primary/first option was to have the rights owner send a
   valid retraction to Amazon.
                 i.     Solu-Med’s First Plan of Action
          42.    Undisputed.
          43.    Undisputed.
          44.    Disputed in part. Solu-Med did not review Youngblood’s limited warranty
   because it was not listed on any of the product, product packaging, or the home page of
   Youngblood’s website www.ybskin.com.



                                                 4
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 5 of 13



          45.    Disputed. The statement misstates the language in Exhibit 19 as to Amazon’s
   request for the rights owner’s retraction and proof of authenticity as being in the conjunctive.
   The clear understanding as to the options of the Seller for responding is that the requests are
   mutually exclusive. Primarily, a retraction by the rights owner being the operative choice for
   Amazon to relist.
                 ii.     Solu-Med’s Second Plan of Action
          46.    Undisputed.
          47.    Disputed in part. Youngblood fails to mention Solu-Med’s Amazon store
   representative visiting Youngblood’s headquarters in November 2018 to discuss the sale of
   Youngblood products and the immediate reactivation of the Solu-Med’s Amazon store.
          48.    Disputed in part. Misstates Amazon’s request for additional information by
   omitting the wording of Exhibit 21, Paragraph 2, the request for “A valid retraction sent to
   Amazon directly from the original rights owner.” For further information, please see the
   response to Paragraph 45 supra.
                 iii.    Solu-Med’s Third Plan of Action
          49.    Disputed. The statement omits that portion of Exhibit 22, Paragraph 2(III)
   reflecting early attempts by Solu-Med to obtain a retraction from rights owner. Youngblood
   has no evidentiary basis to claim that the invoices sent to Amazon were not genuine.
          50.    Disputed. Statements misstate the record by offering unsupported testimony
   of counsel as follows, “Rather, all Solu-Med did was look at the product to determine whether
   the ASIN number matched to Amazon’s ASIN for the product, which is not a way to
   determine authenticity of the product.”
          51.    Undisputed.
          52.    Disputed. Footnote 2 is improper as the statements contained therein are
   excerpts from a number of documents and are required by the Rules to be separately stated.
          53.    Disputed in part. Misstates Amazon’s request by omitting the wording of ECF
   No. 113-24, Paragraph 2, the request for “A valid retraction sent to Amazon directly from the
   original rights owner”. For further information, see response to Paragraph 45.
          54.    Disputed. Misstates Amazon’s request by using conjunctive that Solu-Med
   was required to provide both a valid retraction and proof of authenticity. For further
   information, see response to Paragraph 45.

                                                  5
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 6 of 13



          55.     Disputed. ECF No. 113-27 does not support the statement. Rather, it is
   unsupported testimony by counsel. Paragraphs 13, 47, and 50 of Defendant’s Statement of
   Undisputed Fact (ECF No. 113) where they allege that Solu-Med never contacted them
   directly refutes this statement.
          56.     Disputed in part. Misstates Amazon’s request for additional information by
   omitting the wording of ECF No. 113-21, Paragraph 2, the request for “A valid retraction
   sent to Amazon directly from the original rights owner”.
          57.     Undisputed.
          58.     Disputed. The statement is not supported by the record reference as the
   testimony of Goodson does not refer to the Amazon FBA program. Rather, it is unsupported
   testimony of counsel. Solu-Med’s storefront was totally shut down for selling counterfeit
   Youngblood products and was not able to participate in any Amazon program. (ECF No.
   113-5 at 45:10-12; 48:17-25; 49:1-2).
          59.     Undisputed.
                             Solu-Med Continues to do Business on Amazon
          60.     Undisputed.
               PLAINTIFF’S ADDITIONAL FACTS IN RESPONSE TO
          DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL FACTS
              IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

          61.     On November 11, 2018 and November 13, 2018, Youngblood sent a complaint
   to Amazon stating, in substance, that Solu-Med was selling counterfeit Youngblood products
   on Amazon. (Plaintiff’s Exhibit 1 attached hereto, AMAZON 00003; ECF No. 113-3 at 40:7-
   8). Youngblood’s notice specifically stated:




                                                  6
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 7 of 13




          62. Youngblood only became aware of Solu-Med as a result of this lawsuit and the
   requested retraction to be made by their brand partner, Amazzia. (ECF No. 113-1, Exh.1 at
   11:13-25; 16:2-9). Amazon, in response to Youngblood’s action, deactivated Plaintiff’s
   entire store. (Plaintiff’s Exhibit 2 attached hereto, PL02413).




                                                  7
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 8 of 13



          63.    Amazzia in November 2018 advised Youngblood that products on Amazon
   were counterfeit since Solu-Med was not an authorized seller by Youngblood on Amazon.
   (ECF No. 113-1 at 16:21-25; 17:1-3, 7-14)
          64.    Youngblood’s only basis for the complaints was that Solu-Med was not an
   authorized seller. (ECF No. 113-1 at 17:7-14)
          65.    Youngblood on-boarded Amazzia around mid-September, 2018 and Amazzia
   reported many resellers to Amazon by filing complaints on Youngblood’s behalf. (ECF No.
   113-1 at 18:13-23). William Fikhman was a co-owner of Amazzia. (ECF No. 113-3 at 9:13-
   19).
          66.    Geovanna Waters, overseer of the day-to-day operations at Youngblood,
   contacted Amazzia to protect the brand from diversion and discounting by resellers. (ECF
   No. 113-1 at 21:13-25; 22:1-25)
          67.    Amazzia was engaged by Youngblood on or about September 17, 2018 and
   entered into a Distributor Agreement to become an authorized distributor and to remove
   resellers from the Amazon Marketplace. (ECF No. 113-3 at 27:13-25, 28:4-25, 39:1-15, 150:8-
   17, 160:6-24; 161:2-3). Youngblood believed that if the Youngblood product is not being
   offered by an authorized seller, then it is counterfeit, and Youngblood’s strategy to protect the
   equity of the brand was to eliminate grey market sellers, such as Plaintiff. (ECF No. 113-3 at
   69:4-25, 70:1-10, 71:4-25; 72:1-22)
          68.    Youngblood learned that Amazzia had reported to Amazon a number of stores
   as selling inauthentic and not new products. Life and Health Source was one of those stores
   and their storefront was shut down because of the statement that it was offering counterfeit
   products. Life and Health Source requested a retraction in late November/early December,
   2018. (ECF No. 113-1 at 37:7-25, 38:1-2)
          69.    Amazzia filed the initial complaint with Amazon against Life and Health
   Source. They were engaged purposefully to remove Life and Health Source as a seller. (Exh.
   113-1 at 39:1-15, 150:8-17, 160:6-24, 161:2-3)
          70.    At no time did Youngblood purchase any Youngblood products from Amazon
   offered by Life and Health Source nor did they make any comparison of the Life and Health
   Source Youngblood products with its own retained samples of those products. (ECF No.
   113-1 at 45:14-25).    Amazzia similarly testified that they also failed to engage in any

                                                    8
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 9 of 13



   investigation as to the whether or not the products were actually counterfeit. (ECF No. 113-
   3 at 136, 20-25; 137:1-2).
          71.       Youngblood became aware of the November 11, 2018 complaint to Amazon
   on or about the last week of November. (ECF No. 113-1 at 45:4-25; 46:11-19; 49:20-25; 50:1)
   Toth did not know who at Amazzia actually pulled the trigger and filed the complaint. (ECF
   No. 113- at 49:3-5)
          72.       Amazzia’s team was responsible for initiating and verifying the accuracy of the
   complaint submitted to Amazon’s Brand Registry Support. They would file a complaint
   under the trademark drop-down box alleging counterfeit product. (ECF No. 113-1 at 55:21-
   25; 56:1-16)
          73.       On or about November 28, 2018, Youngblood agreed to file a retraction of the
   counterfeit complaint against Life and Health Source. (ECF No. 113-1 at 50:2-12; 51:13-18,
   20-25; 52:1-3)
          74.       On November 29, 2018 Youngblood by email from Roxanna Covenian, Brand
   Regulation, agreed to file a retraction. (ECF No. 113-1 at 63:1-25)
          75.       Diversion was a concern of Youngblood in November 2018 as it was
   destructive. (ECF No. 113-1 at 71:20-25) Diversion exists because downstream customers of
   Youngblood were not fulfilling their obligations. (ECF No. 113-1 at 73:1-10)
          76.       In November, 2018, it was Youngblood’s agenda, together with Amazzia, to
   eliminate diversion of Youngblood products by providing a notice to Amazon that Life and
   Health Source was offering Youngblood products that were counterfeit. (ECF No. 113-1 at
   74:24-25; 75:18-24)
          77.       From 2018-2019, Amazzia on behalf of Youngblood, eliminated at least 50%
   of resellers, including Life and Health Source, by filing complaints with Amazon for
   trademark, counterfeit and copyright infringement. (ECF No. 113-1 at 78:3-23)
          78.       At his deposition, Toth reviewed three Youngblood products from Life and
   Health Source’s inventory (Deposition Exhibit 7 to Exhibit 9) and stated that they appeared
   to be Youngblood products. Other than then how the products were acquired, there is no
   difference. (ECF No. 113-1 at 83:10-18; 85:15-25; 86:1-4, 6; 87:1-5, 13-15, 17-18)
          79.       The labeling of the products produced at Toth’s deposition from Life and
   Health source’s inventory and the products purchased directly from Amazon (Deposition

                                                   9
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 10 of 13



   Exhibits 7, 8 and 9 to ECF No.113-1) did not contain a warranty or guarantee. (ECF No.
   113-1 at 87:1-5, 13-15, 17-18)
          80.    Amazon was not an authorized seller of Youngblood products in 2018-2019,
   but sold as an unauthorized seller. According to Youngblood, Amazon competed with
   Youngblood by discounting and diminishing the integrity of the brand and those products are
   counterfeit. (ECF No. 113-1 at 92:7-10, 93:3-11, 18-21)
          81.    Amazzia’s Amazon Management Agreement with Youngblood casts itself as
   an Amazon vigilante by the services it agreed to provide: “Report unauthorized sellers, until
   Amazon removes them: 50% of resellers removed in the first 60 days, 75% in 90 days, and
   90% in 120 days (once Enforcement & Seller Elimination begins)”. Coincidently, Amazzia
   was rewarded by becoming Youngblood’s exclusive distributor:              “Exclusive Amazon
   distribution of your brand by 2 of our verified and qualified FBA-Compliant resellers”.
   Youngblood did not provide to Solu-Med a 14-day reseller warning letter. (See Exhibits 2
   and 3 Fikhman Deposition, attached as composite Exhibit 3 hereto).
          82.    Amazzia’s services resulted in a massive elimination of thousands of
   unauthorized resellers of Youngblood products significantly reducing competition while
   maintaining higher prices (Manufacturers Advertised Prices “MAP”). (ECF No. 113-3 at
   40:20-25; 41:1-4). Amazzia maintained it was familiar with Amazon’s policies. (ECF No.
   85:8-20).
          83.    Youngblood’s November 11, 2018 and November 13, 2018 complaints to
   Amazon that Solu-Med was offering counterfeit products did not contain any reference to
   Amazon’s guidelines as being violated. (ECF No. 113-3 at 53:10-15; see Exhibit “1”).
           84.   Youngblood directed Amazzia to remove any sellers that are not authorized.
   (ECF No. 113-3 at 54:12-15, 20-24)
          85.    Amazon’s suspension of a seller is fearful because it is very hard to get back.
   (ECF No. 113-3 at 60:19-23)
          86.    Amazon’s Anti-Counterfeiting Policy strictly prohibits the sale of counterfeit
   products and describes products that are not legal for sale, such as those illegally replicated,
   reproduced or manufactured. (ECF No. 113-6, Ex. 2; see ECF No. 104-10 at ¶ 11-12).
   Amazon submitted a Declaration through its Litigation Paralegal Claurice Cohn that further
   explained Amazon’s policy on reporting counterfeit items. (ECF No. 104-10, at ¶6-12). Ms.

                                                 10
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 11 of 13



   Cohn states that if “trademark” concerns are selected, the specific options are that a . . .
   “product is counterfeit (the product or packaging has an unlawful reproduction of a registered
   trademark).” Id.
          87.    Only Amazon knows why Solu-Med was suspended. (ECF No. 113-3 at 73:14-
   25; 74:1-2)
          88.    Contrary to statements by Youngblood that it reported that Solu-Med was
   selling inauthentic and counterfeit products, Youngblood’s complaint to Amazon only
   referred to counterfeit products. (See Exh. 1)
          89.    Amazzia did not rely on Amazon Guidelines when it reported Solu-Med to
   Amazon in November, 2018, but rather a “knee-jerk” reaction when it discovered Solu-Med
   was not an authorized distributor. (ECF No. 113-6, Ex. 2).
          90.    When Amazzia identified Solu-Med selling Youngblood products, a
   counterfeit report was made to Amazon. (Plaintiffs Exh. 1)
          91.    Contrary to the statement that the request contained in the Youngblood
   complaints was that it only wanted the listed product removed, the report requested
   immediate action and removal of Solu-Med as a seller. (ECF No. 113-3 at 88:17-20) The
   report (complaint) did not list ASINS. (Plaintiffs Exh. 1)
          92.    Amazzia, by its definition, conveyed to Amazon a counterfeit claim solely
   because Solu-Med was not an authorized seller, whose goods did not include the warranty,
   were not subject to Youngblood’s quality controls, and this equated to selling counterfeit
   products per Amazon. (ECF No. 113-3 at 90:3-21; 127:18-25, 128:1-2). Youngblood also
   created its own counterfeit definition to justify its actions. (ECF No. 113-1 at p. 32:17-35,
   33:1-17). Amazzia also testified that “a counterfeit item by us is defined as having a material
   difference, and one that creates consumer confusion.” (ECF No. 113-3 at 128:21-23).
          93.    Youngblood does not use the words “manufacturer’s warranty” on any product
   packaging or advertising. (Youngblood’s Answer to Second Set of Interrogatories, No. 4,
   attached as Exhibit 4; ECF No. 113-1 at p. 87:1-7).      Further, Youngblood has no quality
   control measures in place with its retailers. (See Exhibit 3, Youngblood’s Distribution
   Agreement with Amazzia). According to Youngblood’s website, Youngblood does not
   “accept orders that were purchased in Youngblood Mineral Cosmetics approved specialty



                                                 11
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 12 of 13



   stores, secondhand shops or other retailers.” www.ybskin.com/pages/returns (attached as
   Exhibit 5).
          94.    Amazzia agreed to file a retraction based upon a cost/benefit analysis rather
   than continue as a legal matter. (ECF No. 113-3 at 96:12-20; ECF No. 113 at 98:17-25).
          95.    Upon becoming a contracted distributor of Youngblood products, Amazzia
   sold Youngblood products to two authorized resellers also owned by William Fikhman and
   his two brothers. The business of the resellers was selling products on Amazon. (ECF No.
   113-3 at 115:2-25; 116:1-12)
          96.    Amazzia’s determination that the Youngblood products sold by Life and
   Health Source were counterfeit was based upon its own interpretation of what constitutes a
   counterfeit product. (ECF No. 113-3 at 90:2-23, 129:14-16; 130:4-25; 131:1-12)
          97.    At the time Amazzia became a Youngblood distributor, Amazon was selling
   Youngblood products on its platform. Youngblood also viewed them as an unauthorized
   reseller selling counterfeit products and notified Amazon (the notification was never
   produced). (ECF No. 113-3 at 139:14-25, 140:1-25, 141:1-7; 143: 17-25; 144:1-25, 145:1-17).
          98.    Amazzia claims it observed the Youngblood products being sold by Life and
   Health Source not to be new because they were not an authorized distributor and they did not
   have to visually inspect the products. (ECF No. 113-3 at 148:22-25; 149:1-15)
          99.    Amazzia’s intent to get rid of unauthorized sellers of Youngblood products was
   successful. (ECF No. 113-3 at 149:22-25; 150:1-17)
          100.   Fikhman’s deposition testimony as to absence of quality control for
   Youngblood products sold by unauthorized sellers must be rejected by the Court as
   incompetent guesswork, speculation, conjecture and unsupportable by the record. (ECF No.
   113-3 at 152:18-25, 153:1-25; 154:1-25; 155:1-25; 156:1-25; 157:1-25; 158:1-25; 160:6-17).
                                              Respectfully submitted,

                                              /s/ Kelsey K. Black
                                              Kelsey K. Black, Fla. Bar. No. 078925
                                              BLACK LAW P.A.
                                              1401 E. Broward Blvd., Ste. 204
                                              Fort Lauderdale, FL 33301
                                              Telephone: (954).320-6220
                                              Facsimile: (954) 320-6005
                                              Email: kelsey@kkbpa.com

                                                12
Case 0:19-cv-60487-RKA Document 128 Entered on FLSD Docket 03/27/2020 Page 13 of 13




                                      and

                                      Stanley R. Goodman, Esq. (admitted pro hac vice)
                                      Goodman & Saperstein
                                      666 Old Country Road, Suite 200
                                      Garden City, NY 11530
                                      Telephone: (516) 227-2100
                                      Facsimile: (516) 227-2108
                                      Email: gsesq600@aol.com




                                        13
